Judgment unanimously affirmed. Memorandum: Appellant was convicted of possession of a hypodermic instrument and criminal possession of a dangerous drug, third degree. She contends that the conviction for possession of the hypodermic needle was not supported by the evidence since the People did not prove that the hypodermic was "functional” (see People v Strong, 47 AD2d 798). The Strong case dealt with a homemade instrument and the need to establish that it was "adapted for the administering of narcotic drugs” as stated in former section 3395 of the Public Health Law. Since that provision had been repealed at the time of this crime (see Public Health Law, § 3381) and since the instruments in this case are obviously commercially manufactured hypodermics, the evidence was sufficient to support the conviction without the necessity of proving that the instruments were "functional”. The evidence also supported the conviction for criminal possession of the drugs found in defendant’s apartment (see People v Lunsford, 46 AD2d 612; People v Jefferson, 43 AD2d 112; and see People v Nettles, 23 111 2d 306). (Appeal from judgment of Monroe County Court convicting defendant of criminal possession of a dangerous drug, third degree and another charge.) Present—Marsh, P. J., Cardamone, Simons, Goldman and Del Vecchio, JJ.